 



Exhibit 10.7

 

Execution Version

 

INVESTORS’ RIGHTS AGREEMENT

 

By and Among

 

C-PAK CONSUMER PRODUCT HOLDINGS SPV I LLC,

 

C-PAK PREFCO SVP I, INC.,

 

and

 

PINEY LAKE OPPORTUNITIES ECI MASTER FUND LP

 

dated as of

 

May 3, 2019

 

   

 

 

INVESTORS’ RIGHTS AGREEMENT

 

THIS INVESTORS’ RIGHTS AGREEMENT (this “Agreement”), is made as of May 3, 2019,
by and among C-PAK Consumer Product Holdings SPV I, LLC, a Delaware limited
liability company (the “Company”), C-PAK PREFCO SVP I, INC., a Delaware
corporation (“PrefCo”), and Piney Lake Opportunities ECI Master Fund LP, a
Cayman Islands exempted limited partnership (“PLC”).

 

RECITALS

 

WHEREAS, PrefCo and PLC collectively hold all of the outstanding Common Units;

 

WHEREAS, PrefCo holds all of the outstanding Preferred Units; and

 

WHEREAS, the Company, PrefCo and PLC desire to enter into this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Definitions. Capitalized terms used herein shall have the meaning set forth
in the Amended and Restated Limited Liability Company Agreement of the Company,
by and between the Company and each of the Persons party thereto (the “LLC
Agreement”). Any capitalized terms used herein, but not defined in the LLC
Agreement, have the meanings set forth in this Section 1:

 

“Agreement” is defined in the preamble.

 

“Company” is defined in the preamble.

 

“Certificate” is the Amended and Restated Limited Liability Company Agreement of
the Company.

 

“LLC Agreement” is defined in Section 1.

 

“Notice” is defined in Section 3.1.

 

“Offered Interests” is defined in Section 3.

 

“Offered Units” is defined in Section 3.2.

 

“PLC” is defined in the preamble.

 

“PrefCo” is defined in the preamble.

 

“Public Offering” means any sale of common equity securities of the Company or
any Subsidiary of the Company (or, in each case, any successor thereto) pursuant
to an effective registration statement under the Securities Act filed with the
Securities and Exchange Commission or the equivalent thereof in a jurisdiction
other than the United States.

 

“Purchaser” is defined in Section 4.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

   

 

 

“Selling Member” is defined in Section 4.1.

 

“Tag-Along Notice” is defined in Section 4.1.

 

“Tag-Along Units” is defined in Section 4.1.

 

2. Registration Rights. The Company covenants and agrees that in connection with
an initial Public Offering, the Company and each of PrefCo and PLC will enter
into a customary registration rights agreement with respect to such Member’s
Common Units, and such registration rights agreement shall provide PrefCo and
PLC (i) demand rights and (ii) piggyback registration rights, in each case,
commensurate with such Member’s Percentage Interest.

 

3. Preemptive Rights. Subject to the terms and conditions specified in this
Section 3, the Company hereby grants to each of PrefCo and PLC a right of first
offer, proportionate to their respective Percentage Interest, with respect to
future sales by the Company or Subsidiaries of Interests or other equity
interests of the Company or any of its Subsidiaries (the “Offered Interests”);
provided, however, that this Section 3 shall not apply to any issuances to an
unaffiliated third party in connection with the Company’s entry into a bona fide
joint venture transaction with such unaffiliated third party so long as such
unaffiliated third party agrees to subordinate its interest in such joint
venture to the Preferred Units in a manner satisfactory to the holders of
Preferred Units. Each time the Company or any Subsidiary proposes to offer or
sell any Offered Interests, the Company shall first make an offering of such
Offered Interests to each of PrefCo and PLC in accordance with the following
provisions:

 

3.1 No later than thirty (30) days prior to selling the Offered Interests, the
Company shall deliver written notice (the “Notice”) to PrefCo and PLC stating
(i) its bona fide intention to offer such Offered Interests, (ii) the number and
description of such Offered Interests to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such Offered Interests.

 

3.2 By written notification received by the Company, within twenty (20) days
after giving of the Notice, each of PrefCo and PLC may elect to purchase or
obtain, at the price and on the terms specified in the Notice, up to that
portion of such Offered Interests which equals its respective Percentage
Interest, and PrefCo and PLC shall thereafter purchase such Offered Interests
within five (5) calendar days following the expiration of such twenty (20) day
period.

 

3.3 If either PrefCo or PLC fail to, or indicate in writing that it will not,
exercise the option within the period provided in Section 3.2, the Company may,
during the thirty (30) day period following the expiration of the period
provided in Section 3.2, offer the Offered Interests not subscribed for PrefCo
or PLC to any Person or Persons at a price not less than, and upon terms no more
favorable to the offeree than those specified in the Notice. If the Company does
not enter into such an agreement for the sale of the Offered Interests within
such period, or if such agreement is not consummated within sixty (60) days of
the execution thereof, the right provided hereunder shall be deemed to be
revived, and such Offered Interests shall not be offered unless first reoffered
to each of PrefCo and PLC in accordance herewith.

 

4. Tag-Along Rights.

 

4.1 If at any time PrefCo receives a bona fide written offer to sell any or all
of its Common Units which it intends to accept (the Units and interests proposed
for sale being the “Tag-Along Units”) to an unaffiliated Person (the
“Purchaser”), PrefCo (the “Selling Member”) shall give the other Members a
written notice (the “Tag-Along Notice”) of the Selling Member’s intent to sell
the Tag-Along Units. The Tag-Along Notice shall disclose the identity of the
Purchaser, the Tag-Along Units proposed to be sold, the terms and conditions,
including price, of the proposed sale, and any other material terms and facts
relating to the proposed sale. The Tag-Along Notice shall further state that
such other Members may participate in such sale on the terms and conditions
applicable to the sale of the Tag-Along Units in accordance with the provisions
of this Section 4.

 

 2 

 

 

4.2 If any other Member wishes to so participate in any sale under this Section
4, it shall notify the Selling Member in writing of such intention as soon as
practicable after, and in any event within ten (10) days after, the date of the
Tag-Along Notice and shall have the right to sell to the Purchaser, on the same
terms and conditions as are involved in such sale of Tag-Along Units by the
Selling Member, the number of such Member’s Common Units equal to the number of
Common Units owned by such Member multiplied such Member’s Percentage Interest
(such aggregate number of Common Units together with the Tag-Along Units, the
“Offered Units”). The Selling Member and, if participating, any other Member,
shall sell to the Purchaser all, or at the option of the Purchaser, any part of
the Offered Units proposed to be sold as described in the Tag-Along Notice at
not less than the price and upon other terms and conditions, if any, not more
favorable to the Purchaser than those described in the Tag-Along Notice;
provided, however, that any purchase of Offered Units by the Purchaser shall be
made from the Selling Member and, if participating, any other Member on a pro
rata basis based upon number of Tag Along Units and the number of Common Units
requested to be included in such transaction by the Purchaser.

 

4.3 The obligations of the parties pursuant to this Section 4 are subject to the
satisfaction of the following conditions:

 

(a) in connection with any Transfer pursuant to this Section 4, (i) PLC shall
not be required to make any representations or warranties in connection
therewith other than with respect to title and ownership to the Units being
conveyed by PLC and its authority; (ii) PLC’s indemnification obligations shall
be limited to the lesser of (x) the amount of consideration received by PLC in
such Transfer and (y) PLC’s pro rata portion of such indemnification obligation;
(iii) PLC shall only be responsible for any indemnification obligation on a
several (and not joint and several) basis; (iv) PLC’s indemnification
obligations shall be limited to representations and warranties it makes
regarding ownership of its equity in the Company; and (v) PLC shall not be
required to enter into or be bound by any restrictive covenants (including
non-competition and non-solicitation provisions) in connection with such
Transfer pursuant to this Section 4; and

 

(b) if within ninety (90) days after the delivery of the Tag-Along Notice, the
sale giving rise to the Tag Along Notice has not been consummated, all the
restrictions on Transfer contained in this Agreement at such time shall again be
in effect.

 

5. Miscellaneous.

 

5.1 Binding Effect. The Board of Managers has approved the execution and
delivery of this Agreement by the Company and in doing so has explicitly
approved the Transfers of Units contemplated herein, including, without
limitation, pursuant to Section 4, for all purposes, including Section 14 of the
LLC Agreement, which approval is irrevocable and may be relied on by the parties
to this Agreement and shall be binding on the Members notwithstanding any
subsequent action with respect thereto purported to be taken by the Board of
Managers, the Company or any Member.

 

 3 

 

 

5.2 Successors and Assigns. The rights, terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees (including any Permitted Transferees of Units) of the
parties hereto. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assignees any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

5.3 Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware without regard to any choice of law principles.

 

5.4 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

5.5 Titles and Subtitles; Pronouns. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, singular or plural, as
identity of the person or persons may require.

 

5.6 Notices. Any notice or other document required or permitted to be given or
delivered to any party shall be in writing and sent (i) by e-mail if the sender
on the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (b) by registered or certified mail with
return receipt requested (postage prepaid) or (c) by a recognized overnight
delivery service (with charges prepaid). All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
such email address or physical address as subsequently modified by written
notice given in accordance with this Section 5.6.

 

5.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company, PrefCo and PLC. Any amendment, termination, or
waiver effected in accordance with this Section 5.7 shall be binding on all
parties hereto, regardless of whether any such party has consented thereto. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

5.8 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

5.9 Entire Agreement. This Agreement (including any Schedules hereto) and the
agreements referenced herein constitute the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled.

 

5.10 Jurisdiction. Any legal proceedings arising out of any of the transactions
or obligations contemplated by this Agreement may be brought in the Court of
Chancery of the State of Delaware or the United States District Court for the
District of Delaware, and appellate courts therefrom. The parties hereto
irrevocably and unconditionally: (a) submit to the jurisdiction of such courts
and agree to take any and all future action necessary to submit to such
jurisdiction; (b) waive any obligation which they may now or hereafter have to
the venue of any suit, action or proceeding brought in such courts; and (c)
waive any claim that any such suit, action or proceeding brought in such court
has been brought in an inconvenient forum.

 

 4 

 

 

5.11 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

5.12 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

[Remainder of Page Intentionally Left Blank]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first written above.

 

  C-PAK CONSUMER PRODUCT HOLDINGS SPV I LLC,   a Delaware limited liability
company         By: /s/ Eric
Blue                                                              Name: Eric C.
Blue   Title: Manager         C-PAK PREFCO SVP I, INC.,   a Delaware corporation
        By: /s/ Eric Blue   Name: Eric C. Blue   Title: Manager         PINEY
LAKE OPPORTUNITIES ECI MASTER FUND LP,   a Delaware limited partnership        
By: Piney Lake Capital Management LP as Advisor         By: /s/ Michael Lazar  
Name: Michael B. Lazar   Title: President

 

Signature Page to Investors’ Rights Agreement

 

 

 

 

SCHEDULE A

 

SCHEDULE OF PARTIES

 

C-PAK Consumer Product Holdings SPV I LLC
8117 Preston Road, Suite 300
Dallas, TX 75225
Attention: Eric Blue
Email: eric.blue@capitalpark.net

 

With a mandatory copy, which shall not constitute notice, to:

 

Locke Lord LLP

2200 Ross Avenue, Suite 2800‎

Dallas, TX 75201‎

Attention: Arthur Anthony

Email: aanthony@lockelord.com

 



C-PAK PREFCO SVP I, INC.

8117 Preston Road, Suite 300‎

Dallas, TX 75225‎

Attention: Eric Blue

Email: eric.blue@capitalpark.net

 

With a mandatory copy, which shall not constitute notice, to:

 

Locke Lord LLP

2200 Ross Avenue, Suite 2800‎

Dallas, TX 75201‎

Attention: Arthur Anthony

Email: aanthony@lockelord.com

 

Piney Lake Opportunities ECI Master Fund LP

Four Greenwich Office Park

Greenwich, CT 06831

Attention: Michael C. Cassetta

Facsimile No.: (203) 307-5988

Email: notices@piney-lake.com

 

With a mandatory copy, which shall not constitute notice, to:

 

Proskauer Rose LLP

One International Place

Boston, MA 02110

Attn: Peter J. Antoszyk

Facsimile No.: (617) 526-9899

Email: pantoszyk@proskauer.com

 



 

 

 